DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Drawings
The applicant’s submitted drawings appear to be acceptable for examination purposes.


Information Disclosure Statement
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statements, dated 18 September 2018 and 17 September 2019, are acknowledged by the examiner and the cited references have been considered in the M.P.E.P 609 C(2), a copy of the PTOL-1449 forms, initialed and dated by the examiner, are attached to the instant office action.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, according to the description given in the specification, in paragraphs 0086-94, the broadest reasonable interpretation of “computer-readable memory” covers transitory propagating signals, which are non-statutory. To overcome this rejection, applicant should insert --non-transitory-- before “computer-readable memory”. Such an amendment is not considered new matter. See the "Subject Matter Eligibility of Computer Readable Media" memo dated January 26, 2010 (OG Cite: 1351 OG 212; OG Date: 23 Feb 2010).  While the specification, in paragraph 0092, explicitly defines “computer program medium”, and “computer-readable medium” as physical hardware media, the claim is drawn to a “computer-


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Somekh (US 2014/0280241).

As per claim 1, Somekh teaches a system for generating a machine-learning model for providing a content recommendation, the system comprising: at least one processor [a collaborative filtering model algorithm (also referred to as a latent factor model) stored as computer readable instructions in non-transient computer memory and executed via one or more computer processors (para. 0121, etc.)]; [a collaborative filtering model algorithm (also referred to as a latent factor model) stored as computer readable instructions in non-transient computer memory and executed via one or more computer processors (para. 0121, etc.)], the program code comprising: a baseline recommender configured to generate baseline content recommendations using historical user-content interactions by a plurality of users [a baseline population interest profile is created and the content analyzed to provide baseline recommendation (paras. 0040, 0069, 0079-80, etc.)]; a personalized recommender comprising: a profile vector generator configured to generate profile vectors corresponding to the users based on user profile information of the users [vectors may be created characterizing user profiles and content to determine affinity between users and content (paras. 0039-45, 0051-57, 0074, 0084-90, etc.)]; a content vector generator configured to generate content vectors corresponding to the users based on content interaction data of the users [vectors may be created characterizing user profiles and content to determine affinity between users and content (paras. 0039-45, 0051-57, 0074, 0084-90, etc.)]; a vector combiner configured to generate user vectors for the users, each user vector generated for a user including a baseline content recommendation of the baseline content recommendations, a profile vector of the profile vectors, and a content vector of the content vectors corresponding to the user [vectors may be created characterizing user profiles and content to determine affinity between users and content by creating a dot product between user and content vectors (paras. 0039-45, 0051-57, 0074, 0084-90, etc.)]; and a model generator configured to: retrieve interaction training data corresponding to [user interaction data with content can be used to train the model (paras. 0145-150, 0191-192, etc.)]; and generate a recommendation model using a supervised machine-learning algorithm that receives the interaction training data and user vectors as inputs, the recommendation model configured to identify content for recommendation to users [labeled user interaction data with content can be used to train the model (paras. 0069, 0145-150, 0191-192, etc.) where the trained model uses the user and content vectors as input to output personalized recommendations (paras. 0039-48, etc.)].

As per claim 3, Somekh teaches the vector combiner is configured to generate the user vectors based on the baseline content recommendations, the profile vectors, and the content vectors corresponding to a first time period; and wherein the model generator is configured to retrieve the interaction training data corresponding to a second time period shorter than the first time period [labeled user interaction data with content can be used to train the model (paras. 0069, 0145-150, 0191-192, etc.) where the trained model uses the user and content vectors as input to output personalized recommendations (paras. 0039-48, etc.) over selected timer periods which may differ in length (abstract; paras. 0014-165,  etc.)].

As per claim 4, Somekh teaches wherein the vector combiner is configured to generate a second user vector corresponding to a third time period for a particular user; and wherein the system further comprises: an enhanced content recommendation engine configured to apply the second user vector to the recommendation model to [labeled user interaction data with content can be used to train the model (paras. 0069, 0145-150, 0191-192, etc.) where the trained model uses the user and content vectors as input to output personalized recommendations (paras. 0039-48, etc.) where the model may also be updated and retrained using updated interaction data (paras. 0120, 0134, 0188, etc.)].

As per claim 5, Somekh teaches wherein the interaction training data comprises, for each of the users, a click-through rate indicating tracked interactions of the user with content for each of the content types [the click through rate may be used as user interaction data for optimizing the model (para. 0112, etc.)].

As per claim 6, Somekh teaches wherein the baseline content recommendations comprise a ranking of baseline content recommendations for each of the users [a baseline population interest profile is created and the content analyzed to provide baseline recommendation, where the recommendation(s) may be ranked in a multi-stage ranking (paras. 0040, 0048-56, 0065-69, 0079-80, etc.)].

As per claim 7, Somekh teaches wherein the baseline recommender comprises a plurality of recommendation models, each recommendation model configured to generate baseline content recommendations using historical user-content interactions by the users [a baseline population interest profile is created and the content analyzed based on past user interactions to provide baseline recommendation, where the recommendation(s) may be ranked in a multi-stage ranking (paras. 0040, 0048-56, 0065-69, 0079-80, etc.)].

As per claim 8, see the rejection of claim 1, above.

As per claim 10, see the rejection of claim 3, above.

As per claim 11, see the rejection of claim 4, above.

As per claim 12, see the rejection of claim 5, above.

As per claim 13, see the rejection of claim 6, above.

As per claim 14, see the rejection of claim 7, above.

As per claim 15, see the rejection of claim 1, above, wherein Somekh also teaches a computer-readable memory having computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform the method [a collaborative filtering model algorithm (also referred to as a latent factor model) stored as computer readable instructions in non-transient computer memory and executed via one or more computer processors (para. 0121, etc.)].



As per claim 18, see the rejection of claim 4, above.

As per claim 19, see the rejection of claim 6, above.

As per claim 20, Somekh teaches wherein said generating the baseline content recommendation comprising outputting a ranked set of baseline content recommendations for each of the users [a baseline population interest profile is created and the content analyzed to provide baseline recommendation, where the recommendation(s) may be ranked in a multi-stage ranking (paras. 0040, 0048-56, 0065-69, 0079-80, etc.)].


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Somekh (US 2014/0280241) in view of Roy (US 9,473,730).

As per claim 2, Somekh teaches the system of claim 1, as described above.

 Roy teaches wherein the content interaction data indicates, for each of the users, an amount of interaction with content of the content types on a video game console [a personalized recommendation system based upon user interaction and contextual data (abstract, etc.) including interaction data from users and content on various platforms, including a video game console (col. 13, line 51 to col. 14, line 17; etc.)].
Somekh and Roy are analogous art, as they are within the same field of endeavor, namely personalized content recommendation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to utilize user-content interaction data from multiple platforms, including game consoles, for personalization, as taught by Roy, in the personalization of the system taught by Somekh.
Roy provides motivation as [users may interact with content on many different kinds of devices, including cable/TV, the internet, and gaming consoles; and may be usefully collected from multiple instances (col. 13, line 51 to col. 14, line 17; etc.)].

As per claim 9, see the rejection of claim 2, above.

As per claim 16, see the rejection of claim 2, above.


Conclusion
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i): claims 1-20 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ning (US 2019/0279231) – discloses a personalized recommendation system.
Modarresi (Recommendation System Based on Complete Personalization, June 2016, pgs. 2190-2204) – discloses personalizing a baseline recommendation.

The examiner requests, in response to this Office action, that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE GIROUX whose telephone number is (571)272-9769.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE GIROUX/Primary Examiner, Art Unit 2125